ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant bases his motion for rehearing upon the proposition that the indictment in this case was bad under the authority of Offield v. State, 75 S. W. (2d) 882 (127 Texas Crim. Rep., 237). The indictment in this case did *97not, as seems asserted by appellant, charge the sale of intoxicating liquor, but did in fact charge him with the possession 6f spirituous liquor. An indictment charging the accused with the possession or sale of spirituous liquor need not say anything about whether the county of the prosecution was one in which intoxicating liquor was sold or not. It is a violation of the law to sell spirituous liquor anywhere in Texas. The Offield case, supra, has no application. We see nothing in the other points made by appellant calling for any discussion.
The motion for rehearing will be overruled.

Overruled.